              Case 3:16-cr-00462-CRB Document 516 Filed 04/10/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   ADAM A. REEVES (NYBN 2363877)
 5 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7453
 8        Fax: (415) 436-7234
          robert.leach@usdoj.gov
 9
   Attorneys for United States of America
10
                                UNITED STATES DISTRICT COURT
11
                             NORTHERN DISTRICT OF CALIFORNIA
12
                                   SAN FRANCISCO DIVISION
13
   UNITED STATES OF AMERICA,                   ) Case No. CR 16-00462 CRB
14                                             )
          Plaintiff,                           ) UNITED STATES’ POST-HEARING
15                                             ) BRIEF REGARDING GAIN/LOSS
      v.                                       )
16                                             )
   SUSHOVAN TAREQUE HUSSAIN,                   )
17                                             )
          Defendant.                           )
18                                             )
                                               )
19

20                                          INTRODUCTION
21          During the hearing regarding the Sentencing Guidelines, the Court expressed an interest
22 in calculating the defendant’s sentence based on gain rather than loss. In a fraud case, “[t]he

23 court shall use the gain that resulted from the offense as an alternative measure of loss only if

24 there is a loss but it reasonably cannot be determined.” U.S.S.G. § 2B1.1, Application Note

25 3(B). The government files this post-hearing brief to highlight that the calculation performed by

26 the Court to ascertain gain would be equally applicable to the loss in this case – a point that the

27 government unsuccessfully tried to describe during the hearing. Filed with this brief is the

28 Declaration of Special Agent Alexandra Bryant, attached as Exhibit A, to support the

     UNITED STATES’ MEM. RE: SENTENCING
     CASE NO. CR 16-00462 CRB                             1
                Case 3:16-cr-00462-CRB Document 516 Filed 04/10/19 Page 2 of 3



 1 government’s position that the Court’s analysis of the proper measure of gain is equally

 2 applicable to a calculation of loss.

 3                                             ARGUMENT

 4          The Court suggested at the hearing that it could reasonably estimate the gain in this case

 5 by considering the gain to be the premium paid by Hewlett-Packard on the shares owned by

 6 defendant Sushovan Hussain. 1 The government’s simple position is that – given the Court’s

 7 estimate of gain – the premium paid by Hewlett-Packard on all shares would equally serve as a

 8 reasonable estimate of the loss to Hewlett-Packard. If the premium on the shares purchased is a

 9 reasonable estimate of gain, then it is also a reasonable estimate of loss. “The court need only
10 make a reasonable estimate of the loss” to satisfy the Sentencing Guidelines, and that estimate is

11 entitled to “appropriate deference.” U.S.S.G. § 2B1.1, Application Note 3(C).

12          If the Court determines that the defendant should be credited for the market value of the

13 shares – by reducing the sales of each share by that market price to calculate illicit gain, then the

14 Court’s logic holds for the loss as well. The loss would also be the premium paid on the shares.

15 Following the Court’s logic, the loss becomes easily calculable – the number of shares sold

16 multiplied by the illicit amount: the difference between the market price and the price paid.

17          Based upon the Declaration of Special Agent Bryant, therefore, if the Court uses the

18 premium paid as a measure of the fraud by Autonomy on Hewlett-Packard, the Court should

19 logically find that a reasonable estimate of the loss is approximately $3.9 billion.

20 / /

21 / /

22 / /

23 / /

24 / /

25 / /

26

27          1
              Of course, the government continues to maintain that it would be clear error to restrict
28 the gain to only the gain to Hussain, rather than “the gain that resulted from the offense,” as
   plainly stated in the Application Note and as upheld by every case that has considered the issue.
     UNITED STATES’ MEM. RE: SENTENCING
     CASE NO. CR 16-00462 CRB                             2
              Case 3:16-cr-00462-CRB Document 516 Filed 04/10/19 Page 3 of 3



 1                                            CONCLUSION

 2          For the reasons stated above, the government hereby respectfully requests that the Court

 3 find that the loss in this case is $3.9 billion for the purpose of calculating the Sentencing

 4 Guidelines.

 5 Dated: April 10, 2019                                   Respectfully Submitted,

 6                                                         DAVID L. ANDERSON
                                                           United States Attorney
 7
                                                           ________/s/___________________
 8
                                                           ROBERT S. LEACH
 9                                                         ADAM A. REEVES
                                                           WILLIAM FRENTZEN
10                                                         Assistant United States Attorneys

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ MEM. RE: SENTENCING
     CASE NO. CR 16-00462 CRB                              3
